Treating the petition for habeas corpus as a motion for bail pending appeal pursuant to Rule 9, the respondent is directed to file his answer to the motion and therein to show cause, if any he has, why the writ should not issue as prayed, said answer to be made in compliance with the provisions of Rule 14, to which reference is made herein.
The petitioner is directed to file the transcript of the hearing in Superior Court in which he was denied bail.
Bevilacqua, *952C. J., not participating.
Bevilacqua & Cicilline, John F. Cicilline, for petitioner.
Julius C. Michaelson, Attorney General, for respondent.